DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-5 are allowable over the prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest a heterojunction semiconductor device having a high blocking capability, comprising a second channel layer (5), a metal drain (8) and a second metal source (4b) are arranged on the first channel layer (2); a second barrier layer (6) is disposed on the second channel layer (5) and a second channel (5a) is formed; the metal drain (8) and the second metal source (4b) are respectively located on two sides of the second channel layer (5) and the second barrier layer (6); a trench gate structure is disposed in the second barrier layer (6); the trench gate structure is embedded into the second barrier layer (6) and is composed of a gate medium (9) and a gate metal (10) located in the gate medium (9); an isolation layer (7) is disposed in the second channel layer (5) and separates the second channel layer (5) into an upper layer and a lower layer; a first barrier layer (3) is disposed between the lower layer of the second channel layer (5) and the first channel layer (2) and a first channel (2a) is formed; a bottom of the metal drain (8) is flush with a bottom of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JACK S CHEN/Primary Examiner, Art Unit 2893